TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                  NO. 03-10-00110-CV



 Texas Parks & Wildlife Department; Andrew Sansom, former Executive Director of the
   Texas Parks & Wildlife Department, in his official capacity; Carter Smith, present
  Executive Director of the Texas Parks & Wildlife Department, in his official capacity,
                                      Appellants

                                            v.

Milburn Dearing, Kenneth Head, Mike Warren, Ronnie L. Ainsworth, Alton E. Anderson,
  Wayne Armstrong, Ronnie Aston, Stephen Backor, Edgar D. Baker, Kenneth L. Baker,
 Stephen A. Barbour, William H. Bearden, Larry N. Benge, Ronald M. Bennett, Ralph E.
Bishop, Winston E. Bishop, William D. Blackburn, Michael W. Bradshaw, Ronald Brooks,
Garland W. Burney, Andy G. Carr, Jack H. Chancey, Tommy H. Charbula, Jerry Chilton,
   Bobby D. Colston, Larry H. Cranford, Billy A. Dodd, Gordon K. Eckert, Raymond D.
Evans, Bobby Fenton, Bobby R. Ferguson, Keith R. Foltermann, William Francis, Faustino
   S. Garcia, Charles Gluck, Bobby L. Goff, John D. Gould, David E. Greene, Larry H.
   Griffin, Robert L. Hall, Kenneth N. Hand, Jerry D. Hearn, William J. Hiles, Gary W.
   Hobbs, Jerome S. Hohman, Gary M. Hunt, Samuel T. Ilse, Donald W. Jackson, Nolan
Brent Johnson, August J. Kaderka, Johnny C. Karstedt, Steven Kennedy, James Kitchens,
  Rodney A. Knight, Charles D. Koenig, Jackie W. Kohleffell, Ronald Kramer, Arthur L.
  Lawrence, John LeLeux, Ernest L. Lerma, Robert A. Levens, Frank Luna, Kenneth W.
    Lunsford, William W. McClendon, William McCool, Malcolm McDonald, Kirby D.
McRorey, Jimmy D. Mangum, Steven Medford, Forester Mills, Ernest B. Mobley, Timothy
    M. Moorman, Audie D. Nelson, Kenneth D. Nevins, James E. Nixon, Jr., Robert D.
  Norman, Larry D. Osborne, Eliseo Padilla, David L. Pagel, Douglas B. Parker, Billy G.
Patton, Mitchell L. Pawlik, David N. Perry, Michael A. Pike, Michael R. Porter, William O.
Potts, Charles M. Reed, Sammy Rippey, Larry B. Rowe, Lauro Salinas, Hilda M. Sanchez,
    Benjie J. Smith, Jay Smith, Gustavo Sorola, Douglas Spivey, Raymond V. Stallings,
Michael V. Stinson, Dennis B. Thomas, Richard E. Thomas, Danny R. Tuggle, Dennis Mike
 Urban, Steve R. Vail, Richard Veach, Jose Vega, Charles Vest, Danny Villalobos, Michael
  L. Walker, Ronny O. Ward, Malcolm Watson, Harvey Burt Williams, Velton Williams,
          Marvin C. Wills, Robert W. Wolford, and Pat Woodmansee, Appellees


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
  NO. D-1-GN-01-002867, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING
                             MEMORANDUM OPINION


PER CURIAM

                The parties have requested that this appeal be abated pending finalization of the

parties’ settlement agreement. We grant the motion and abate the appeal. Absent further order of

this Court, this appeal will be automatically reinstated on April 4, 2011. The parties are directed to

file either a status report or a motion to dismiss by that date.




Before Justices Puryear, Pemberton and Henson

Abated

Filed: February 4, 2011




                                                   2